Citation Nr: 0028970	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  97-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches and/or 
seizures.

2.  Whether a compensable evaluation is warranted for stress 
reaction of the left leg from March 13, 1995.

3.  Whether a compensable evaluation is warranted for stress 
reaction of the right leg from March 13, 1995.

4.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2000).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1987 to 
September 1989.

This appeal arises from a May 1996 rating decision of the 
Buffalo, New York, Regional Office (RO).  In this decision, 
the RO denied entitlement to service connection for headaches 
and seizures.  However, service connection was granted for 
stress reaction of both the right and left legs.  Each leg 
disability was separately evaluated as noncompensable.  The 
RO also found, de facto,  that a 10 percent evaluation was 
not warranted under the provisions of 38 C.F.R. § 3.324.  The 
veteran appealed.  During the pendency of this appeal, the 
veteran changed his residence to the state of North Carolina.  
Later adjudication of this case was therefore transferred to 
the RO in Winston-Salem, North Carolina.

In the rating decision of May 1996, the veteran's claim for 
service connection for a low back disability was also denied.  
He appealed this decision.  By rating decision of January 
1998, the RO granted service connection for residuals of 
trauma to the lumbosacral spine with disc herniation and 
fusion at the L4-L5 level; and rated this disorder as 20 
percent disabling from May 1, 1997.  The Board finds that 
this was a full grant of all benefits sought on the appeal 
regarding entitlement to service connection for a low back 
disability.  Therefore, this matter is no longer in appellate 
status.  In April 1999, the veteran did request an increased 
evaluation for his lumbosacral disability.  The RO granted an 
increased evaluation to 40 percent disabling and the veteran 
was notified of this decision in February 2000.  The veteran 
has not expressed his dissatisfaction with this evaluation.  
Thus, the Board does not have appellate jurisdiction over 
that matter.



REMAND

In his substantive appeal (VA Form 9) of September 1996, the 
veteran requested a hearing before the Board of Veterans' 
Appeals (Board) sitting at his local RO.  The Board sent a 
letter to the veteran in mid-September 2000 asking that him 
to confirm his hearing request.  The veteran was informed 
that if he failed to respond within thirty days of the date 
of the letter, it would be assumed that he still wished to 
attend a hearing before a traveling Veterans Law Judge at his 
local RO.  No response was received from the veteran or his 
representative in the allotted time. 

Under the circumstances, the undersigned finds that a REMAND 
is warranted in order to comply with the veteran's right to 
due process provided at 38 C.F.R. § 20.700(a) (2000).  The RO 
should complete the following action:

The RO should schedule the veteran for 
the next available hearing on appeal 
before a traveling Veterans Law Judge 
sitting at the RO.  He should be informed 
of the time, date, and place that this 
hearing is scheduled for, and offered the 
opportunity to withdraw his hearing 
request if he so chooses.  Thereafter, 
the case should be returned to the Board 
for final adjudication.

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



